Name: 2009/506/EC: Commission Decision of 30 June 2009 appointing members of the Committee for Orphan Medicinal Products (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service; NA;  health
 Date Published: 2009-07-01

 1.7.2009 EN Official Journal of the European Union L 171/47 COMMISSION DECISION of 30 June 2009 appointing members of the Committee for Orphan Medicinal Products (Text with EEA relevance) (2009/506/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Regulation (EC) No 141/2000 of the European Parliament and of the Council of 16 December 1999 on orphan medicinal products (1), and in particular Article 4(3) thereof, Having regard to the recommendation of the European Medicines Agency of 3 April 2009, Whereas: (1) The term of office of four members of the Committee for Orphan Medicinal Products, hereinafter the Committee, set up in accordance with Article 4 of Regulation (EC) No 141/2000, expired on 15 April 2009. One member of the Committee whose term of office expired was appointed by the Commission on the basis of a recommendation from the European Medicines Agency. Three other members whose term of office expired were appointed by the Commission to represent patients organisations. It is necessary, therefore, to appoint four members to the Committee. (2) The European Medicines Agency has recommended one person for nomination. (3) The members of the Committee should be appointed for a period of three years starting on 1 July 2009, HAS DECIDED AS FOLLOWS: Article 1 1. The following is hereby appointed member of the Committee for Orphan Medicinal Products, hereinafter referred to as the Committee, to represent patients organisations for a term of three years, from 1 July 2009: Ms Lesley Claire GREENE. 2. The following are hereby reappointed members of the Committee to represent patients organisations for a term of three years, from 1 July 2009: Ms Birthe Byskov HOLM, Dr Marie Pauline EVERS. Article 2 On the recommendation of the European Medicines Agency, the following is hereby reappointed member of the Committee for a term of three years, from 1 July 2009: Dr David LYONS. Done at Brussels, 30 June 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 18, 22.1.2000, p. 1.